Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza (2010/0170113).
     Garza shows an upper instep belt (15) with short side end parts which have “third” and “fourth” hook-and-loop fasteners directly attached thereto and the entirety of the hook and loop fasteners are attached to the straps (as shown in figures 44, 45, and 47) as claimed.  It is noted that the hook and loop fasteners are on the top and bottom surfaces of the belt (as shown in figure 45) and on both ends (as is inherent to allow the strap to be detachably attached).  In reference to the phrases in the claim defining the outer sole and/or inner sole, it is noted that these phrases are considered to be intended use recitations and the strap of Garza is clearly capable of being used with the recites sole elements and furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza in view of either Kawakami (2016/0331064) or Lea (3890725).
     Garza shows footwear (see figures 40-45) comprising an outsole (10) with hook and loop fasteners thereon (24), an inner sole (12) with hook and loop fasteners thereon (26), an upper instep belt (15) with short side end parts (as shown in figures 40-45) which have an entirety of the hook and loop fastener being directly attached to the strap (see figures 40-45) substantially as claimed except for the relative size of the inner sole to the outer sole.  Either Kawakami or Lea teaches forming an outer sole (3 or 12) to be wider than an inner sole (9 or 14) along the medial side of the footwear (see figures 1 and 4E or see figure 1 and 5).   It would have been obvious to form the outer sole wider than the inner sole as taught by either Kawakami or Lea in the footwear of Garza to protect the sides of the upper strap during use and increase comfort by sizing the inner sole to fit within the upper.
     It is noted that the hook and loop fasteners of Garza are on the top and bottom surfaces of the belt (as shown in figure 45) and on both ends (as is inherent to allow the strap to be detachably attached).
     In reference to claim 7, Garza shows an outer sole (10) used in footwear and the outer sole comprising a first hook-and-loop fastener attached to an upper surface (24) which is clearly capable of being used in footwear having details as recited in claim 7.  It is noted that the footwear elements, i.e. inner sole, upper part, etc. other than the outer sole are considered intended use recitation in that the 
      In reference to claims 4 and 5, Garza as modified above shows footwear as noted above substantially as claimed except for a thong.  Garza teaches in figures 7-9 to provide a thong with attachment means thereon (at 29 and 30) and an inner sole with a hole (at 27).  Garza teaches providing hook and loop fasteners (see figures 45 and 47) in addition to other fasteners for securing the ends of the upper between the insole and outsole (see figures 45 and 47).  It would have been obvious to provide a thong and hole as taught by Garza in figures 7-9 and to use hook and loop fasteners to attach the ends of the thong as taught by Garza in figures 45 and 47 in the footwear of Garza as modified above shown in figures 40-45 to provide a different style of footwear, i.e. a thong type.
Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive in reference to claim 6 in that claim 6 is directed solely to the upper strap and the further limitations to the sole portion are directed to the intended use and the strap of Garza is clearly capable of being used with the recites sole elements and furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Applicant’s arguments with respect to claim(s) 1, 4, 5, and 7 have been considered but are moot because of the new ground of rejection necessitated by applicants’ amendment.
     It is noted that the newly applied prior art teaches forming an outer sole to be wider than the inner sole around the entire periphery including the medial side, however the prior art fails to show or teach the outer sole being flush with the inner sole on the lateral side and the inner sole being recessed inward from the outer sole on the medial side.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 /MARIE D BAYS/ Primary Examiner, Art Unit 3732